Order, in so far as it denies appellant’s motion to have declared valid, proper and legally effective a certain petition, filed with the Board of Elections of the City of New York, designating him as a candidate for party positions in the American Labor Party, 12th Assembly District, Kings county, and for other relief, reversed on the law, without costs, and the application granted. In 1941 the petitioner enrolled as a member of the American Labor party in the 33d Election district of the Twelfth Assembly District. Thereafter he moved to a residence which is located in the 34th Election District of the same Assembly District, and did not file an affidavit of change of residence, as permitted by section 184 of the Election Law. In our opinion his failure to filo such an affidavit does not deprive him of the right to be a candidate for the party positions here involved. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.